Citation Nr: 1736752	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  10-08 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to the service-connected disability.

2.  Entitlement to an evaluation in excess of 30 percent for residuals of esophagus perforation prior to July 1, 2009, in excess of 50 percent prior to September 28, 2015, and in excess of 80 percent thereafter.

3.  Entitlement to an increased (compensable) rating for residuals of penis hematoma.

4.  Entitlement to a temporary total (100 percent) rating for surgery requiring convalescence.  

5.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU) prior to April 10, 2013.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1983.  

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from an April 2009 rating decision of the VA Regional Office in Boston, Massachusetts.  Jurisdiction has since transferred to the Phoenix, Arizona RO.

The Veteran was afforded a personal hearing at the RO in June 2012.  The transcript is of record.

The Board acknowledges a substantive appeal (VA Form 9) received in January 2017 to a January 2016 statement of the case pertaining to the issues of entitlement to evaluations in excess of 10 percent for residual scar of the neck and in excess of zero percent for residual scars of the chest and abdomen.  However, this document was not timely filed within one year of notification of the June 2015 rating decision or within 60 days of the statement of the case dated in January 2016 (See 38 C.F.R. §§ 20.200, 20.202, 20.302 (2016)) and cannot be addressed.

During the pendency of the appeal, by rating decision in November 2013, the service-connected residuals of esophagus perforation was increased to 50 percent effective July 1, 2009.  An 80 percent disability evaluation was assigned effective September 28, 2015, by rating action in February 2017.  The Veteran was also granted TDIU from April 10, 2013 to December 15, 2015, and a 100 percent disability evaluation from December 16, 2015.  However, these issues, except for the 100 percent rating, remain in appellate status as the maximum schedular evaluations have not been assigned from the date of the original claim.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran was afforded an informal hearing before a Decision Review Officer in February 2015.

The Veteran requested and was scheduled for a Travel Board hearing in March 2017, but failed to report for the hearing.  As such, his request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

Following review of the record, the issues of entitlement to service connection for erectile dysfunction as secondary to service-connected disability, an increased rating for residuals of penis hematoma, and entitlement to TDIU prior to April 10, 2013 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to September 28, 2015, residuals of esophagus perforation were manifested by symptoms that essentially permitted ingestion of liquids only.

2.  Since September 28, 2015, the Veteran has been in receipt of the maximum schedular rating for residuals of esophagus perforation.

3.  The Veteran is not shown to have had surgery on the esophagus since the award of service connection in 1996.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in favor of the Veteran, the criteria for a 50 percent rating for residuals of esophagus perforation prior to July 1, 2009 are met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.114, Diagnostic Code 7203 (2016).

2.  The criteria for a rating in excess of 50 percent for residuals of esophagus perforation prior to September 28, 2015 are not met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.114, Diagnostic Code 7203 (2016).  

3.  The criteria for a rating in excess of 80 percent for residuals of esophagus perforation since September 28, 2015, are not met; the Veteran is in receipt of the maximum schedular rating.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.114, Diagnostic Code 7203 (2016).  

4.  A temporary total rating for surgery requiring convalescence is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.30 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Residuals of esophagus perforation

Pertinent Law and Regulations

Compensation was established for status/post drainage of perforated esophagus under 38 U.S.C.A. § 1151 (2014); 38 C.F.R. § 4.114, Diagnostic Code 7208 by rating action in September 1997, effective from December 1996.  A claim for a rating in excess of 30 percent for such was received in October 2007.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practicably be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. § 4.27 (2016).

38 C.F.R. § 4.114, Diagnostic Code 7203 provides that moderate symptoms warrant a 30 percent rating, a 50 percent rating is assigned where there is severe impairment, permitting liquids only.  When esophageal stricture permits passage of liquids only, with marked impairment of general health, an 80 percent rating is assigned.  38 C.F.R. § 4.114, Diagnostic Code 7203.

Factual Background

The record contains progress notes dated between October and December 2007 from W. J. Travassos, M.D., showing that the Veteran had been referred for progressive dysphagia, early satiety, regurgitation, vomiting with a positional component, and loss of weight.  It was reported that there was some odynophagia to certain solids and that he often had regurgitation and vomiting of material at night when he lay down.  It was noted that he was able to swallow some soft solids and liquids.  A proton pump inhibitor did not help his symptoms.  An upper gastrointestinal series confirmed the presence of an anastomotic narrowing near the thoracic outlet.  It was reported that the Veteran was able to push food through the narrowed area at the upper third of the esophagus.

On VA examination in November 2008, the Veteran related that the service-connected esophageal disorder affected his general body health by causing weight loss, difficulty swallowing, weakness and discouraging him from eating.  He stated that he had had difficulty swallowing both solids and liquids for 20 years and that over the past 18 months, had lost 25 lbs.  The Veteran described dysphagia, and reported inability to eat normal food, having to puree his food when he ate, and feeling tired.  It was noted that he did not have any other symptoms related to the esophageal condition, had two esophageal dilations in 2007, and had not received subsequent esophageal dilatation treatment because it did not help.  

Following examination, a diagnosis of perforation of the esophagus with dysphagia due to colonic replacement of the upper esophagus was rendered.  The examiner stated that this was a progression of the previous diagnosis.  Subjective factors were reported as dysphagia while eating and reported weight loss.  Review of objective factors showed that the Veteran was thin but sturdy with a pouch visible in his throat.  The examiner related that the esophagus condition did not cause significant anemia and that there were no findings of malnutrition.  The effect of the condition on the Veteran's usual occupation was only that it reportedly caused fatigue.  

A letter received from the Veteran in May 2009 and testimony presented at his June 2013 hearing indicated that he had been on a liquid diet for decades and drank a lot of protein shakes to keep his weight up.

A 2011 medical report from the Arizona Disability Determination Services noted in medical history, among other things, that the Veteran had had no surgeries.  He was described as six feet tall, weighing 180 pounds, well-nourished, well-developed, and in no acute distress. 

Prajesh Adhikari, M.D. wrote in May 2013 that from an ear, nose, and throat specialist standpoint, the Veteran could have a clear liquid diet.  In a clinic note dated in June 2013, a VA physician, C. S. Reust, M.D., stated that the appellant needed to be on a liquid diet due to prior esophageal damage.

The Veteran was afforded a VA examination of the esophagus on September 28, 2015.  The examiner diagnosed esophageal rupture.  Signs and symptoms of the disorder were noted to include dysphagia, substernal pain and material weight loss.  Baseline weight was reported to be 210 and current weight was 155.  It was noted that he had esophageal stricture manifested by dysphagia with ability to ingest liquids only.  The impact of the Veteran's esophageal condition was an inability to swallow solids.  The examiner added that residual esophageal dyskinesia had led to limited nutritional intake leading to weight loss over 50 pounds.  It was further commented that weight loss as a manifestation of nutritional deprivation had limited his employability because of weakness to the extent that he could work no more than four hours daily and lift no more than 25 pounds.

The Veteran was also observed to have a 22-centimeter by one-centimeter wide abdominal scar from previous esophageal surgery that was not found to be painful or unstable 

Legal Analysis

The Veteran asserts that symptoms associated with his service-connected residuals of esophageal perforation are more severely disabling than reflected by the currently assigned disability ratings and warrant higher evaluations over the course of the appeal.

Private and VA clinical records dating from 2007 reflect that the Veteran had persistent symptoms associated with esophageal stricture including reported weight loss, progressive dysphagia, early satiety, regurgitation and vomiting of material at night for which he underwent evaluation and treatment.  It was noted that he had difficulty swallowing both solids and liquids and complained of an inability to eat more than pureed and liquid nutrition.  It was noted, however, that he was able to swallow some soft solids and liquids and was able to push food through the narrowed area at the upper third of esophagus.  

The Board observes that when evaluated by VA in 2008, the examiner opined that the Veteran's symptoms, including his inability to ingest little more than liquid nutrition, were a progression of the previous diagnosis.  In June 2013, a private physician wrote that the Veteran needed to be on a liquid diet due to prior esophageal damage.  In view of such, the Board finds that the symptoms associated with the service-connected esophageal disorder prior to June 1, 2009 more nearly approximated the criteria for the next higher disability evaluation that stipulates that if the condition permits ingestion of liquids only, a 50 percent rating may be assigned.  The Board thus resolves the benefit of the doubt in favor of the Veteran by finding that a 50 percent disability rating is warranted prior to June 1, 2009 for residuals of esophageal perforation under 38 C.F.R. § 4.114, Diagnostic Code 7203.

The Board finds, however, that although the Veteran reported weight loss in 2007 and feeling weak and tired on VA examination in November 2008, it was found on the latter occasion that he was thin but sturdy, and that there were no findings of malnutrition or significant anemia.  As well, a 2011 medical report for social security disability purposes described him as weighing 180 pounds, well-nourished, well-developed, and in no acute distress.  Extensive VA outpatient clinical records dating from 2010 continued to show esophageal stricture and perforation residuals as active problems with difficulty swallowing and necessity for liquid diet in May 2013.  No debility or reduced nutrition status was recorded.  It was not until VA examination on September 28, 2015, that a VA examiner made a definitive assessment that esophageal dyskinesia had resulted in nutritional deprivation leading to substantial weight loss.  It was found that weight loss as a manifestation of the service-connected disability had limited the Veteran's employability because of weakness.  Under the circumstances, the Board is of the opinion that prior to September 28, 2015, although the Veteran continued to maintain a more-or-less liquid diet, the record does not substantially reflect signs and symptoms of marked impairment of general health for which more than a 50 percent disability evaluation may be granted.  As such, the Board finds that no more than a 50 percent disability rating is warranted prior to September 28, 2015 for residuals of esophageal perforation under 38 C.F.R. § 4.114, Diagnostic Code 7203.

The Board observes that as of the September 28, 2015 VA examination, the clinical evidence has been more definitive in demonstrating that the Veteran has severe stricture, permitting no more than liquids and/or puree and with marked impairment of general health as manifested by a 50 pound weight loss and evidence of weakness and generalized debility.  Thus, an 80 percent disability evaluation was appropriately awarded.  The Board points out, however, that the current 80 percent rating is the maximum schedular rating available under Diagnostic Code 7203.  A review of the rating schedule shows that the Veteran does not manifest the appropriate symptoms or level of symptoms to warrant a 100 percent rating under other potentially applicable diagnostic code.  Rather, the Veteran's symptoms squarely come within the purview of Diagnostic Code 7203 and approximate the criteria for an 80percent disability rating.  No higher disability evaluation is available.  

The Board would also point out that although the Veteran has residual surgical scarring associated with esophageal perforation, it is not symptomatic, and the evidence of record does not show that there is any compensable symptomatology.  As such, a separate rating may not be established for residual scarring associated with the disorder.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2016).  

The Board finds that the rating criteria for residuals of esophagus perforation, including stricture, Diagnostic Code 7203, adequately contemplate the Veteran's level of disability in this regard.  There is no indication of any exceptional or unusual disability picture, to include frequent periods of hospitalization.  The Veteran has not alleged, nor does the evidence indicate that the combined effects of his service-connected disabilities require extraschedular consideration.  As such, further consideration for referral for extraschedular consideration is unnecessary.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Entitlement to a temporary total rating for surgery of the esophagus requiring convalescence

Pertinent Regulations

Under 38 C.F.R. § 4.30, a temporary total rating for convalescence will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  The termination of total ratings under this section are not subject to the notice and other procedural requirements under 38 C.F.R. § 3.105(e) (2016).  Id.

Factual Background and Legal Analysis

Review of the record discloses the Veteran was admitted to a VA hospital in October 1988 after ingesting lye (Draino) and underwent an attempt at dilation under fluoroscopy that was unsuccessful.  An ensuing barium swallow showed perforation at the gastroesophageal junction for which he underwent surgery resulting in an extended hospital stay through January 1989.  The Veteran filed a claim in December 1996 for injury to the throat under 38 U.S.C.A. § 1151, more than seven years after discharge from hospitalization.  Compensation for perforation of the esophagus was granted in September 1997, effective from December 1996.  The record does not indicate that there was any subsequent throat surgery requiring convalescence.  As indicated above, the Veteran denied further surgery when applying for social security disability in 2011, and no further surgery in this regard has been noted to date.  Therefore, as service connection had not been established for residuals of esophagus perforation prior to hospitalization and surgery between October 1988 and January 1989, entitlement to a temporary total rating under § 4.30 based on convalescence for surgical repair may not be established as a matter of law.  Sabonis v. West, 6 Vet. App. 426, 430 (1994).  As such the benefit-of-the-doubt doctrine does not apply and the benefit is denied.  


ORDER

A 50 percent rating is granted for residuals of esophagus perforation prior to July 1, 2009 subject to controlling regulations governing the payment of monetary awards.

A rating in excess of 50 percent for residuals of esophagus perforation prior to September 28, 2015 is denied.  

A rating in excess of 80 percent for residuals of esophagus perforation is denied.  


REMAND

Further development is warranted as to the issues of entitlement to service connection for erectile dysfunction, to include as secondary to service-connected hematoma of the penis, and an increased rating for hematoma of the penis.  

The Veteran asserts that he has erectile dysfunction secondary to service-connected residuals of penile hematoma, and that symptoms associated with hematoma residuals warrant a compensable rating.  

In this regard, on most recent VA examination in November 2008, the Veteran related that sexual dysfunction was caused by a psychological disorder.  He stated that he experienced pain at the site of hematoma when he had an erection which caused him to lose it.  Examination of penis was abnormal revealing a dark venous raised area on the right side.  A diagnosis of hematoma of the penis with secondary performance anxiety was rendered.

The record thus reflects that the Veteran appears to ascribe claimed erectile dysfunction to service-connected penis hematoma and/or psychiatric disability for which service connection is also in effect.  Service connection may be granted for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2016).  This includes disability made chronically worse by service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

The Board observes that the Veteran has not had a recent examination to determine if erectile dysfunction is present, and if so, whether it might be related to a service-connected disability.  Therefore, a current VA genitourinary examination should be scheduled, to include an assessment of the degree of symptomatology associated with the service-connected residuals of penile hematoma.  

The Board also notes that the issue of entitlement to a TDIU is inextricably intertwined with the service connection claim being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a genitourinary examination by an appropriate VA physician.  Access to VBMS and Virtual VA must be made available to the physician.  The examining physician must review the electronic claims folder and indicate in his or her report that it has been reviewed.  All indicated tests and studies should be performed and clinical findings must be reported in detail.  The examination report should reflect consideration of the Veteran's documented medical history, current complaints, and other assertions, etc. 

Based on a thorough review of the record and the physical examination findings, the physician must opine as to whether it is at least as likely as not (i.e., probability of 50 percent or better) a) the Veteran has erectile dysfunction and b) whether any erectile dysfunction is related to or traceable to service.  If erectile dysfunction is present but not related to service then, c) what is the likely etiology of such?  If erectile dysfunction is present, is it at least as likely or not d) proximately due to or secondary to a service-connected disability, including depressive disorder with anxiety, and/or residuals of hematoma of the penis?  If not, e) is erectile dysfunction aggravated or made chronically worse by a service-connected disability?  Additionally, f) the examiner must specifically indicate and describe whether the Veteran's condition is consistent with deformity of the penis with loss of erectile power.

The examination report should be comprehensive and contain well-reasoned opinions. 

In formulating the medical opinions, the examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility, rather that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

2.  The RO must ensure that the medical report requested above complies with this remand and its instructions.  If the report is insufficient or if a requested action is not taken or is deficient, it must be returned for correction.

3.  After taking any further development deemed appropriate, re-adjudicate the remaining claims, to include entitlement to TDIU prior to April 10, 2013.  If a benefit is not granted, provide a supplemental statement of the case to the Veteran and his Representative before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


